                          Case 1:20-mj-04322-DHH
2-6   5HYLVHG86'&0$                Document 1-2 Filed 12/02/20 Page 1 of 2
Criminal Case Cover Sheet                                                                U.S. District Court - District of Massachusetts

Place of Offense:                         Category No.          II                      Investigating Agency       FBI

City      Canton (and
                    elsewhere)                    Related Case Information:

County       Norfolk (and elsewhere)               6XSHUVHGLQJ,QG,QI                              &DVH1R
                                                   6DPH'HIHQGDQW                                 1HZ'HIHQGDQW
                                                   0DJLVWUDWH-XGJH&DVH1XPEHU
                                                   6HDUFK:DUUDQW&DVH1XPEHU
                                                   55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Nicole A. Lescarbeau                                       -XYHQLOH                G <HV G
                                                                                                                  ✔ 1R

                                                                                                                   ✔
                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH             Nicole Coulibaly

$GGUHVV                 &LW\ 6WDWH 310 Bay Drive, Canton, MA 02368
                      1967
%LUWKGDWH <URQO\ BBBBB661          9638
                                  ODVW BBBBBBBB     F
                                                   6H[BBBBB                       White
                                                                            5DFHBBBBBBBBBBB                       US
                                                                                                      1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                 Jessica Thrall                                $GGUHVV Federal Defender

Bar Number

U.S. Attorney Information:

AUSA         Justin O'Connell                                            %DU1XPEHULIDSSOLFDEOH

Interpreter:            G <HV       ✔ 1R
                                    G                          /LVWODQJXDJHDQGRUGLDOHFW

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G                 G <HV     ✔ 1R
                                                                                                                             

Matter to be SEALED:                ✔
                                    G <HV         G        1R

           ✔
          G:DUUDQW5HTXHVWHG                       G5HJXODU3URFHVV                         G,Q&XVWRG\

Location Status:

Arrest Date                 12/03/2020

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                        LQ                                    
G $OUHDG\LQ6WDWH&XVWRG\DW                                         G6HUYLQJ6HQWHQFH       G$ZDLWLQJ7ULDO
G
✔ 2Q3UHWULDO5HOHDVH   2UGHUHGE\            Judge Stearns                           RQ      12/16/2019

Charging Document:                  ✔
                                    G&RPSODLQW                   G,QIRUPDWLRQ                  G,QGLFWPHQW

Total # of Counts:                  G3HWW\                      G0LVGHPHDQRU                  G)HORQ\

                                           &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     12/02/2020                        6LJQDWXUHRI$86$
                         Case 1:20-mj-04322-DHH Document 1-2 Filed 12/02/20 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Nicole A. Lescarbeau

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged       Count Numbers
                                                        Bank Fraud
6HW     18 U.S.C. § 1344                                                                              1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
